Results of the G20 summit (debate)
The next item is the Council and Commission statements on the results of the G20 summit.
President-in-Office of the Council. - (FR) Mr President, honourable Members, the Presidency of the Council and the European Parliament already had the opportunity to discuss the G20 on 20 October 2010; at the time we were on the eve of the ministerial meeting of the G20 and were waiting to see how things would develop in Seoul.
As Europeans, we were well prepared for these meetings, both at ministerial level and at the level of Heads of State or Government. We realised that the lack of cohesion among Europeans would rapidly lead us to exhaust the European Union's credibility on the international stage. It has to be said that the Seoul Summit received mixed reactions from around the world. For my part, I believe that we should continue to be optimistic despite everything, even if the results were not as impressive as we would have hoped.
Before the Seoul Summit, we were convinced that the toughest and most important test was going to be maintaining our momentum. We should not make the mistake of thinking that we no longer need global cooperation, with the excuse that we are no longer in the critical situation we were in 18 months ago, or even six months ago. We still believe that political leaders are responsible for making decisions. They are, and that is indeed the essence of politics. However, I think they also have another, even more important responsibility: making sure that decisions do not remain on paper, but have concrete results and are fully implemented.
The Seoul Summit showed that the real challenge for the G20, and therefore for all of us, is understanding how we should continue with and indeed accelerate implementation. We have to turn good intentions into practical results, and all of that is important for at least two reasons. First of all, the markets are not satisfied with statements alone. They are observing the developments that take place two days, ten days and thirty days after the summit, once the media have gone home. The state of the European economy needs to be understood as a whole; it is not merely the result of progress made during the two-day summit. The progress we are aiming for can only be made through continuous, daily work and, as Members of the European Parliament, you know this better than anyone.
The second reason is just as important as the first, and concerns you all directly. I think that Parliament and the national parliaments can carry out the task of scrutinising, but also of providing political incentives for the European and international economic agenda, making sure that we have proper implementation between one summit and the next and that the G20 increasingly becomes a process rather than merely a series of meetings.
In terms of substance, the Union's contribution to strong, lasting, balanced growth is now clear, and is based on a certain number of principles: fiscal consolidation plans aimed at sustainable, differentiated growth; the Europe 2020 strategy for the structural reforms needed in order to sustain job creation in particular; the programme of reforms to the financial sector and markets, and, finally, the strengthening of economic governance in the EU. I would add that the Union is very interested in the peer review process in the context of the G20. As Europeans, we are used to this and we know how useful that type of exercise can be. Clearly, everyone has to pull their weight and show renewed will to make a contribution to action for growth.
Once again, and in the spirit of my earlier comments, I would like to say that the battle against protectionism cannot be won outright, but only by maintaining the necessary level of global alert on a daily basis.
Otherwise, I should like to highlight three important developments in the past month. The first one is the reform of the International Monetary Fund (IMF), for the EU clearly showed that it was prepared to do its share so that the new IMF could be more representative of the new international economic reality and, therefore, so that the emerging economies could make their voice heard and play a greater role. We agreed to reduce our presence in the IMF's executive committee and we made considerable concessions in terms of shares. I think we have kept what was dearest to our heart and that the international community as a whole has benefited.
The second development concerns the Basel III agreement. I think that, with regard to banks' capital requirements, we are going in the right direction and it is, of course, vital that all Member States concerned should maintain their commitment to implement Basel III. Obviously this question of implementation will remain on the political agenda of both the EU and the G20.
Taking note of what has happened in recent weeks regarding the so-called currency war, I think the European Union has done a good job and has been able to defend a balanced position, which means that exchange rates should reflect the economic fundamentals and that we do not need to have recourse to competitive devaluation.
Finally, since Seoul, France has assumed responsibility for the Presidency of the G20 and I think this is a unique opportunity for Europeans and the European Union as such. It will be very important for us to work together in a coordinated way so as to make sure that throughout the coming year - and with a view to the Cannes G20 summit in November 2011 and beyond that - the G20 will be commensurate with the expectations it has created.
The real challenge that lies before us is to show that a forum created in order to deal with the crisis is also able to provide the contribution and incentive needed to achieve medium-term objectives, such as stronger, more sustained and more balanced global growth; clear, fair rules for the international financial market; and international organisations that are more representative of the world today and which are more capable of helping national governments and European institutions to deal with globalisation. Mr President, I believe it is up to the G20 to show in the coming years that the globalisation process is not only economic but also, indeed primarily, political.
President of the Commission. - Mr President, before this month's Seoul Summit there was concern that once the pressure of the crisis which brought G20 countries together was receding, the G20 would find it impossible to fulfil its role as the primary forum for global economic coordination. After this month's Seoul Summit I can reassure you that that negative scenario was not confirmed. We have seen the G20 move from crisis mode to a more stable approach to global governance.
Despite difficult issues under discussion and the fact that some other issues like the taxation of the financial sector were not agreed, the G20 once again delivered an important message of global determination; it made real and steady progress on addressing global economic challenges. I know the results were received with some scepticism because there was no spectacular, last-minute breakthrough perfectly timed for the evening news. But what the sceptics fail to understand is that the G20 process itself is spectacular news; it is not like our European, more integrated process where everyone round the table shares a common culture of negotiation and compromise.
Apart from the European Union and some of its Member States, the G20 includes countries as diverse as the US and China, Russia, Brazil and Japan, Argentina, Saudi Arabia, Korea, South Africa. The very fact that they are engaged in a joint process of addressing global imbalance and agreeing, for example, on financial regulation, should be recognised for what it is: enormous progress that would simply have not been possible some years ago, and the Seoul Summit was an important further step in that process and the launching of a new agenda, not a one-off spectacular event.
So, yes, it was a success and I think the European Union, represented by myself and the President of the European Council, can be satisfied with the Summit conclusions. In fact, we made a very important contribution also at finance minister level where the European Union was represented by Olli Rehn, the Commissioner responsible for that area. On the whole, the conclusions reflect the priorities the European Union set out ahead of Seoul and the European Union should be proud of the very important contribution it is making to this process.
Let me highlight some of the key achievements: first and foremost, the European Union wanted this Summit to make progress on joint action to boost global growth and jobs and to give answers on how to address global imbalances and currency tensions. We all knew it would be an uphill struggle to find a commonly agreed way to tackle global imbalances, but the G20 after long, hard negotiations opted for a cooperative solution setting in place a mechanism and a timeline which brings our economies together to address this issue.
The G20 partners committed to reducing excessive imbalances and to maintaining current account imbalances at sustainable levels. Do not underestimate the significance of this. The G20 discussion on how to address imbalances showed that the EU is ahead of the curve. The results of our own thinking on European Union internal imbalances inspired G20 leaders as the best way to tackle global imbalances. Our method of using indicators to trigger an assessment of macro-economic imbalances and their root causes is at the basis of the new G20 mechanism. It will be set up by mid-2011, with the first assessment before the next Summit in November 2011.
Our focus now will be on strengthening this mechanism as much as possible and ensuring it is properly applied during the French G20 Presidency in 2011. So, the conclusions were important but I agree that now we have to see how they will be implemented.
The second achievement relates to currency rates. There will be no success in rebalancing growth without addressing currency tensions. Once again the European Union helped to build a G20 consensus on cooperative solutions. We have agreed to move towards more market-determined exchange rate systems that reflect underlying economic fundamentals. We also agreed to refrain from comparing the evaluations and to be vigilant against excess volatility and disorderly movements in exchange rates.
This resolve provides political momentum for the French G20 Presidency that will take up a comprehensive reform of the international monetary system. I am also happy to see that the G20 summit endorsed the historic reform of the IMF. Indeed, we have exceeded the Pittsburgh expectations on the quota shift and on the representation of emerging economies. Thanks to the open and cooperative approach of EU Member States, our significant concessions and our ability to share responsibility means that the Fund now has the legitimacy it needs to take on the challenging tasks ahead, particularly addressing imbalances and currency tensions. Emerging economies now have to prove that in return for increased representation, they are willing to shoulder increased responsibility for global economic governance.
A fourth achievement at the Summit was keeping up the momentum for global financial regulatory reform, with a clear focus on implementation. We welcome the endorsement of the Basel III reform and the fact that the G20 will continue to work on systemically important financial institutions. The G20's financial reform efforts will continue in areas like macro-prudential policy frameworks, shadow banking, commodity derivative markets and market integrity and efficiency.
The European Union is in the lead on many of these points and our internal work will feed into the G20 process. It is now important to ensure strict and consistent implementation of all these commitments according to the agreed timetable, to ensure a global level playing field. We have received strong assurances from the United States that they share our determination on this. The Seoul Summit also created new momentum to conclude the Doha Round and reiterated the G20 commitment to fight protectionism in all its forms.
An achievement which gives me personal satisfaction is that with the Seoul Development Consensus interlocking development, trade and investment, we have firmly placed development on the G20 agenda. This new growth-oriented approach will complement existing donor focus activities and the United Nations system. It will boost our efforts to achieve the Millennium Development Goals and it is perfectly in line with the Commission's recent proposals in its Green Paper on the future of development policy. This Green Paper is now open for consultation and I look forward to input from this House.
Finally, I strongly welcome the G20's commitment to the G20 Anti-Corruption Action Plan, to future work on energy-related issues and to sparing no effort in reaching a balanced and successful outcome at the climate negotiations in Cancún.
(FR) Mr President, honourable Members, the growing interest shown by representatives of companies and trade unions is clear proof that the G20 process has now established itself as the major forum for global economic coordination. I took part in the G20 business summit as well, where I highlighted the importance of companies' social responsibility. I also welcomed delegations of trade unionists from Europe, North and South America, and Asia. I agreed with those delegations, brought by the European Trade Union Confederation (ETUC), that employment must take priority, and I underlined the fact that Europe was indeed proposing that employment and the social dimension should be included in the conclusions.
Since the Seoul Summit, we have begun to focus our attention on the next G20 Presidency and the Cannes Summit in November 2011. We should make the most of this opportunity to have one of our Member States in the driving seat. We should establish our position without delay and actively help to shape the G20 agenda in a coordinated way.
The Commission is ready to lend its full support to all of the French Presidency's priorities. One of those is reforming the International Monetary Fund (IMF), for which we will need to establish a series of consistent proposals, particularly in order to improve stability and reduce the volatility of exchange rates.
Another priority concerns the volatility of the prices of raw materials. The Commission will be making an assessment of the primary markets of all raw materials in the coming months.
We should see the French Presidency as a unique opportunity for Europe to make its mark on the worldwide G20 agenda. If we continue to act together at G20 level, Europe will consolidate its position at the centre of the global economic and financial debate and will play a key role in shaping our response to global challenges.
Mr President, I believe that I have one minute if what I have been told is correct.
President-in-Office of the Belgian Presidency, President of the Commission, ladies and gentlemen, I should first like to say, Minister, how much I appreciated your lucid assessment of the latest G20 and how supportive I am of your proposals for the future.
I think it really must be said that the results have been fairly poor, even though Basel III and the IMF reform were approved. We can only hope, like the President of the Commission, that the Seoul summit paves the way for the implementation of the French Presidency's ambitious proposals, which are justified by immediate need and the ongoing difficult circumstances. The European Union will need to be consistent if it is to carry the weight it deserves.
Concrete results are essential, and I agree with you, President of the Commission, when you say that our fellow citizens are expecting action and not mere words or statements. The globalisation of the economy and finance require us to make real progress in the international harmonisation of regulations. Markets react much quicker than politicians. Europe must not be naive and must ensure that there is reciprocity.
Mr President, ladies and gentlemen, in her speech this morning, Mrs Harms posed the question of why the spark is no longer being passed from the summits to the people and why new courage and new confidence is not emanating from the summit discussions. As I listened to you this morning and also just now, Mr Barroso, and to Mr Van Rompuy or the Council, too, I got an idea of why the spark is not being passed on. The spark is not even passing into the Chamber here - just look around you. Of course, it is important for more Members to be here. Why are they not here? It is wrong for them not to be here. However, they are not really hearing anything new anyway. You are telling us things that have already been said in the newspapers many times and you are not providing answers to the very pointed questions that have been asked. What is happening with regard to the financial transaction tax? Mr Schulz has asked about this many times. Where is the answer? It is not on the agenda of the G20 summit in Seoul. I would like an explanation.
I would also like to know why the European Council, the Belgian Presidency, said that it is in favour of this, but why the European Council at its last three summits merely said that it recommended a feasibility study at global level but not at European level. Why ever not? Does the Council not see the dead end into which you are directing this matter? I will ask you once again, Mr Barroso: when will Mr Šemeta comply with the demand made by this Parliament at the beginning of this year, namely that we want a feasibility study for Europe, too? If you present an opinion on this subject, this Chamber will actually be full and we will listen to you. However, do not avoid the issue any longer. For Europe alone we are talking about EUR 200 billion per year. Ask the Members who belong to the Committee on Budgets what trivial, small amounts they are currently arguing about with the Council. With an initiative we would make progress. We need to breathe life into the roles, then the spark will once again be passed on. That is what we expect from you.
Mr President, we could have any number of summits and meetings, but if Europe does not adopt a common offensive approach, it will carry no weight, and the next G20 will simply be a standoff between China and the United States, from which we shall inevitably emerge the losers. However, there is no shortage of issues.
While the euro area is experiencing its own difficulties, which require strong responses internally, the international monetary system is going through a very critical period, which is adding to our difficulties and creating competition for Europe that is as destabilising as it is unjust. That is the first point. The Europeans should table at the G20 plans for a new world monetary order that is based on a unit of account founded on a basket of currencies including, in particular, the dollar, the euro and the yuan.
Similarly, we shall have to revisit the issue of financial regulation. The commitments to fight against tax havens have still not been honoured in practice, and the activity of credit rating agencies has still not been controlled. This is all the more regrettable as there are other challenges, such as the regulation of the commodities markets: in fossils, minerals and agricultural produce. In this respect, I shall offer you a suggestion. I think that, on this issue, the Europeans should propose the setting up of a world commodities organisation.
Indeed, there is a real risk to the world economy with the shortages engineered by certain producer countries, and here I am thinking of China. Moreover, speculation on agricultural commodities is profoundly immoral as it adds to the hazards of climate change an additional risk of famine for developing countries.
On all these major issues, which clearly relate to the global balance, I believe one thing. I believe that the French Presidency will only be of real use if it is situated, from the outset, within a European framework.
Mr President, ladies and gentlemen, the extent of the world crisis, and social and environmental imperatives call for resolute action from the European Union at the G20, on the basis of declarations of intent on the regulation of international finance.
Firstly, the World Trade Organisation negotiations must not turn the world into a capitalist jungle but must apply social, environmental and job creation standards to the trading system. They must tackle the scourge of unemployment, which currently affects more than 250 million people on the planet, by putting an end to the current austerity policies.
From the opposite perspective, tax havens must be closed down and a mechanism invented for taxing capital movements; an international fund must be created to stabilise commodity prices, starting with the prices of agricultural commodities; the international monetary system must be overhauled, with a new role for the International Monetary Fund in the areas of employment and sustainable human development, and with the creation of a universal world currency to challenge the rule of the dollar.
Similarly, this scandalous state of affairs that sees credit rating agencies be the judges in their own case, for the sole benefit of the banks, must be stopped. The people must be able to have their say on all these issues, which affect them.
(EL) Mr President, the announcements of the results of the G20 summit were important, there can be no doubt of that; however, a second reading raises important questions on certain points.
To be precise, twenty developed countries sent a strict warning to every country which is applying uncoordinated economic policies, and all this is at a time when one economic policy is being applied by the United States, with quantitative easing, another is being applied by the Member States of the European Union, opting for austerity at the moment, and yet another is being applied by China, which has chosen to keep its currency undervalued.
What I am trying to understand, therefore, is this: what is the point of such a statement and for whom is it ultimately intended? I find it very hard to believe that this message is addressed at countries of little importance to the global economy. If, however, the G20 made such a statement for their own benefit, then we really do need to consider that there is a very serious issue of political conspiracy at a time in the economy when instant reaction is needed.
(FR) Mr President, my question was initially addressed to Mr Barroso, but as he is not here, I should like to put it to the Belgian Presidency.
Nowadays, it is possible to practise trade dumping without infringing the anti-dumping rules of the World Trade Organisation (WTO). Indeed, with a currency that is chronically undervalued, you arrive at the same result. Even if we start to tackle, albeit timidly, the subject of competitive currency devaluations, there is still the question of what is acceptable to the European Union.
My question to the Belgian Presidency is this: if the G20 were to fail to put an end to the monetary disorder, do you believe that the WTO negotiations could emerge unscathed?
(EL) Mr President, the G20 summit in November did not, in my opinion, have substantial results. It proved once again that the United States are in a prominent position and that China is attempting to secure a place on the international stage.
As we all know, the global economic crisis which started in 2007 broke out when, one by one, the investment banks in the United States hit liquidity problems. As we have seen - and as the whole world knows - the US administration was forced to print more money, USD 700 billion in the first stage and a further USD 600 billion in the very recent second stage.
In contrast to this response to monetary issues on the part of the United States, Europe in general and the euro area in particular remained faithful to the principle of budgetary discipline, to a strictly controlled monetary policy, thereby leaving room for the markets to play speculative games at the expense of the less robust economies of Europe in general and the euro area in particular.
I propose that consideration should be given to the question of issuing new money in Europe, either in the form of banknotes or the form of a Eurobond.
(FR) Mr President, our fellow citizens have expectations of us, they have expectations of Europe on the issue of world governance. We must be a proactive force, we must be a decisive force. Several speakers this morning have made the point that the French Presidency of the G20 could represent an opportunity for Europe. I clearly share this view, and I believe that our Parliament ought to be regularly informed of the progress of the G20's work by the Presidency itself. I understand that the President of the French Republic would be willing to come and address us. Mr President, I think that you should invite him to do so.
Member of the Commission. - Mr President, the G20 is definitely a very particular formation, where all decisions should be taken by consensus. But, as our President of the Commission and the Belgian President emphasised, the process is moving on and I will just address one of the issues, namely the taxation of the financial sector.
Even if there has not been a breakthrough, it was agreed to undertake further work on innovative financing under the French Presidency. The European Union stands ready to support work in the G20 to explore and develop a financial transaction tax at global level. As I said, the G20 works by consensus and many G20 partners do not, at this stage, share our view on the issue, but we will continue to work towards a consensus.
In the meantime, we need to work on other ways of ensuring that the financial sector makes an equitable contribution through measures such as the financial activities tax. On 7 October 2010, the Commission outlined its view on this issue and it will pursue the following objectives. Firstly, we must ensure that the financial sector makes a fair contribution to public finances. This is particularly important given the support it received during the crisis. Secondly, we must make sure that any tax we put forward offers real benefits and that it will raise substantial revenues without undermining EU competitiveness. Thirdly, we must ensure that the patchwork of divergent national financial sector taxes does not create new obstacles to the single market.
On this basis, the Commission has set out a two-pronged approach to financial sector taxation. A financial activities tax appears the best way to deal with the issue in the EU. Taxing the profits and wages of the financial sector could ensure that it is taxed fairly, while also generating much-needed revenues. In addition, a financial activities tax could be less prone to the risks to EU competitiveness that other taxation tools would pose if introduced unilaterally.
A financial transaction tax should be promoted at global level. An international transaction tax on the globalised financial sector is the best way to fund international objectives in areas such as development aid and climate change. With the right choice of tax and its proper implementation, we could have an important new source of revenues while still maintaining our competitiveness.
The Commission aims to continue to work on these options in order to bring forward policy initiatives in 2011. The first step will be an impact assessment on financial sector taxation covering the ideas we have set out. In this respect, we will also take account of Member States' analysis. The assessment of the cumulative impact on the financial sector institutions of new regulation, possible bank levies and taxes will be important before launching any proposal.
From my side, I would also mention something that is very important: the G20 very clearly took development policy objectives into its agenda. I believe it is a good sign that the G20 process, with proper determination on the part of the European Union, could deliver benefits in the interest of citizens.
Mr President, Commissioner, ladies and gentlemen, to conclude this debate, I would like to begin, in general terms, by saying once again that, on the eve of the G20 meetings, we were really very clear on the fact that it was important for the Union to reach a satisfactory outcome on a large number of issues, and that we had to work to ensure that the G20 remained, first and foremost, a credible and legitimate forum, capable of producing concrete results, as I was saying just now, and of giving a coordinated political impetus to globalisation, so that the Union, in particular, can make its voice heard in this context. I think, without glossing over the difficulties - and many of you have referred to those difficulties - that the Union has fulfilled its obligations and that the work of the European institutions and of the countries of the Union, which participate in these G20 discussions, can be judged to have been satisfactory.
Seoul was the fifth summit in two years, and a large number of collective commitments were put on the table. Many of these have had positive results in terms of economic growth and world financial stability, even though this work is clearly far from complete.
Within the Union and following on from what the Commission has just told us about banking levies and the tax on financial transactions, the conclusions of the European Council of 29 October clearly state that work on these two issues should continue, both within the Union and on international issues. On the issue of levies, there is a growing consensus on the basis and the spirit of such levies. There is still no consensus on either the objective or the use of the revenue.
Meanwhile, Member States are in the process of setting up national systems which differ from each other significantly. Therefore, in the short term, we will have to introduce a minimum level of coordination and, in the medium term, move towards a resolution framework that harmonises to a much greater extent the crisis resolution arrangements, in particular on the basis of the Commission's legislative proposals. On this basis, the October European Council concluded that the different systems of levies that exist at present should be coordinated to a greater extent, and the ECOFIN Council was invited to return to the December European Council with conclusions.
Finally, as regards the tax on financial transactions mentioned just now by the Commission, the European Council called on the Council, and consequently ECOFIN, to examine ways in which we could consider today the various options for preventing tax havens and tax evasion, and the ECOFIN Council tasked the Council's high-level group on fiscal matters with looking into these difficult issues.
The debate is closed.
Written statements (Rule 149)
in writing. - Our international institutional economic and financial architecture - dating from the end of the war - is currently under strong pressure. A profoundly changing international system and the world crisis are stretching it to the limit, forcing it to adapt itself to the new circumstances. Moreover, new institutions such as the G20 are being created to respond to these. However, this is essentially an intergovernmental organism whose decisions, which affect us all, have to be implemented nationally. This is why it is important that its decisions take into account the interests not only of its members but of us all.
From that perspective, it is encouraging to see that the Seoul Summit stressed cooperation and collaboration between members, thus guaranteeing the implementation of decisions, and that there was an indication of resolution in making fundamental structural alterations and encouragement of growth through job creation, without losing sight of the needs of the developing world. Let us hope that the EU as such will benefit from the decisions of a body in which only some of its members are participating and that those which are outside the eurozone will benefit too.